Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 05/10/2022; and IDS filed on05/10/2022.
Claims 1, 12, 31 have been amended.
Claims 28-29 have been cancelled.
Claims 1, 4-14, 18, 21-27, 30-34 are pending in the instant application.
Claims 5-9, 22, 24-27 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 10-14, 21, 23, 30-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHAH et al (Development and characterization of polyethylene glycol–carbon nanotube hydrogel composite. J. Mater. Chem. B, 2015, 3, 7950).
Applicant’s claims are directed to a composition comprising of: a carbon-based nanomaterial; a solvent; a polymer, such as polyethylene glycol (PEG) and a functional group capable of crosslinking, wherein carbon-based nanomaterial is encapsulated within crosslinked polymer hydrogel, wherein the pores have a diameter of no more than 3 microns. Additional disclosures include: albumin; proteins.
 	SHAH teaches a hydrogel (see title) composition comprising of: a carbon-based nanomaterial, such as carbon nanotubes (“CNT”; see abstract); a solvent, such as buffered saline (see pg. 7951, 2nd col.), which also reads on buffered aqueous solution; a polymer, such as polyethylene glycol (PEG) (see abstract) and a functional group capable of crosslinking, such as acrylate and thiol functional (see pg. 7951, 1st col), wherein the CNT are entrapped in the hydrogel phase (see abstract), which reads on carbon-based nanomaterial is encapsulated within crosslinked polymer hydrogel, wherein the PEG-CNT hydrogel are nanoporous (see pg. 7957, 2nd col), which reads on pores have a diameter of no more than 3 microns (Note, the pores can also be in the micron-size, depending on the concentration of CNT added (see pg. 7957-7958). Additional disclosures include: sonication to aid the dispersion (see pg. 7951, 2nd col; pg. 7953, 2nd col); adjusting/experimenting ingredients amounts, such as CNT concentrations of 0.01%, 0.2%, 1.2% (see pg. 7951, under 2.3); hydrogel crosslinking (see abstract); albumin (see abstract); protein (see pg. 7954, 1st col), which can increase CNT hydrophilicity (see pg. 7954); hydrogels are commonly used in tissue engineering and drug delivery applications (see pg. 7950, under Introduction); CNT enhances the hydrogels’ already excellent properties by improving mechanical stability, cell attachment, etc. (see pg. 7950, under Introduction).
Note, the prior art’s hydrogel would be capable of forming an occlusion within a vas deferens or fallopian tube and being monitored by ultrasound, because the prior art’s hydrogel has the same ingredients as claimed by Applicant, unless proven otherwise.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 10-14, 18, 21, 23, 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAH et al (Development and characterization of polyethylene glycol–carbon nanotube hydrogel composite. J. Mater. Chem. B, 2015, 3, 7950) in view of SMITH et al (Carbon-based nanomaterials for removal of chemical and biological contaminants from water: A review of mechanisms and applications. CARBON 91 (2015) 12 2–143) and LEE-SEPSICK et al (US 8,052,669).
	As discussed above, SHAH teaches a hydrogel (see title) composition comprising of: a carbon-based nanomaterial, such as carbon nanotubes (“CNT”; see abstract); a solvent, such as buffered saline (see pg. 7951, 2nd col.), which also reads on buffered aqueous solution; a polymer, such as polyethylene glycol (PEG) (see abstract) and a functional group capable of crosslinking, such as acrylate and thiol functional (see pg. 7951, 1st col), wherein the CNT are entrapped in the hydrogel phase (see abstract), which reads on carbon-based nanomaterial is encapsulated within crosslinked polymer hydrogel, wherein the PEG-CNT hydrogel are nanoporous (see pg. 7957, 2nd col), which reads on pores have a diameter of no more than 3 microns (Note, the pores can also be in the micron-size, depending on the concentration of CNT added (see pg. 7957-7958). Additional disclosures include: sonication to aid the dispersion (see pg. 7951, 2nd col; pg. 7953, 2nd col); adjusting/experimenting ingredients amounts, such as CNT concentrations of 0.01%, 0.2%, 1.2% (see pg. 7951, under 2.3); hydrogel crosslinking (see abstract); albumin (see abstract); protein (see pg. 7954, 1st col), which can increase CNT hydrophilicity (see pg. 7954); hydrogels are commonly used in tissue engineering and drug delivery applications (see pg. 7950, under Introduction); CNT enhances the hydrogels’ already excellent properties by improving mechanical stability, cell attachment, etc. (see pg. 7950, under Introduction). 
	SHAH does not teach carbon-based nanomaterials, such as graphene.
	SMITH teaches the prior art had known of other applications for carbon-based nanomaterials, such as a filter for removing contaminants, wherein SMITH teaches the prior art had known of carbon-based nanomaterials, such as graphene, graphene oxide and carbon nanotubes (see pg.123, 1st col) and are commonly found composited, such as dispersed in polymer hydrogels (see pg. 123, 1st col), wherein the carbon nanomaterials can improve mechanical properties and calibrate the hydrophilic or hydrophobic nature of the polymer matrix (see pg. 134). Additional disclosures include: carbon-based nanomaterials can be functionalized or non-functionalized to improve hydrophilicity of carbon nanotubes and graphene, improve dispersions, etc. (see pg. 123); pores size effects filtering applications (see pg. 126 and 134).
LEE-SEPSICK teaches the prior art had known of using occlusive materials, such as hydrogel (see col. 30, line 52-66), for sterilization (see col. 24, line 5-10), by delivering the occlusive material to the fallopian tube (see col. 19, line 24-26). Thus, the prior art’s composition is capable of the intended use of injecting and using the hydrogel as an occlusion within the body and it would have been obvious for one skilled in the art to use SHAH’s hydrogel for forming an occlusion within the fallopian tube. Note, Applicant’s claims are directed to a composition, which could also be used for many other applications, such as a filter for removing sperms or other contaminants.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate graphene as the carbon nanomaterial. The person of ordinary skill in the art would have been motivated to make those modifications, because and reasonably would have expected success because graphene and carbon nanotubes are functional equivalent of carbon nanomaterials commonly used in polymer hydrogels.
Note, the prior art’s hydrogel would be capable of forming an occlusion within a vas deferens or fallopian tube and being monitored by ultrasound, because the prior art’s hydrogel has the same ingredients as claimed by Applicant, unless proven otherwise.






Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618